OPINION OF THE COURT
On review of the submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, insofar as it dismissed the complaint in Action No. 1 for the reasons stated with respect to Action No. 1 in the memorandum at the Appellate Division (91 AD2d 658).
Appeal, insofar as taken from so much of the order of the Appellate Division as denied plaintiffs’ cross motion, inter alia, to strike the affirmative defense of the Statute of Limitations in Action No. 2, dismissed, without costs, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the Constitution.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons.